                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RICHARD THORNTON, TERRIE C.                     §
THORNTON, MEOSHIA N.                            §
CAMPBELL, INDIVIDUALLY AND AS                   §                SA-17-CV-01294-ESC
NEXT FRIEND OF Q.W.L., JR., AND                 §
T.L., MINORS;                                   §
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
WAYNE RANDALL STOCK, B&S TIRE                   §
SERVICE, INC., GERALD TUMA,                     §
                                                §
                  Defendants.                   §



                      ORDER FOR DISMISSAL WITH PREJUDICE

       Before the Court in the above-styled cause of action is the “Motion for Non-Suit with

Prejudice” filed by Counter-Plaintiffs Wayne Randall Stock, Gerard Tuma, and B&S Tire

Service, Inc. [#77]. By their motion, Counter-Plaintiffs inform the Court that they no longer

desire to prosecute their causes of action against Counter-Defendant Richard Thornton and move

to voluntarily dismiss their counterclaims with prejudice and ask that costs be taxed against the

party incurring same. The Court will grant the motion pursuant to Rule 41(a)(2) of the Federal

Rules of Civil Procedure and dismiss Counter-Plaintiffs’ claims with prejudice, as specified in

their motion.

       IT IS THEREFORE ORDERED that the Motion for Non-Suit with Prejudice filed by

Counter-Plaintiffs Wayne Randall Stock, Gerard Tuma, and B&S Tire Service, Inc. [#77] is

GRANTED.




                                               1
      IT IS FURTHER ORDERED that Counter-Plaintiffs Wayne Randall Scott, Gerard

Tuma, and B&S Tire Service, Inc.’s claims and causes of action against Counter-Defendant

Richard Thornton be DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that all costs are taxed against the party incurring same.

      SIGNED this 23rd day of December, 2019.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
